In a proceeding pursuant to CPLR article 78 to review a determination of the respondent which denied petitioners’ application for preliminary subdivision approval, petitioners appeal from a judgment of the Supreme Court, dated March 1, 1979 and entered in Dutchess County, which dismissed the petition. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Kelly at Special Term. We additionally note that on oral argument, counsel for the appellants raised for the first time the issue of the constitutionality of the respondent’s action. We do not pass upon that issue in this CPLR article 78 proceeding. Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.